L      .




                THE   AITBRNEY              GENERAL
                          OFI'EXAS
                      ALWTIN, Texae        78711

                          February 21, 1968


Hon. J. Vi. Edgar                    Opinion No.&205
Commissioner of Education
Texas Education Agency               Rer    Whether the Rio Grande In-
201 East 11th Street                        dependent Rehabilitation
Aus tin, Texas 78711                        District is an independent
                                            school district within the
                                            meaning of the Foundation
                                            Program Act (Article 2922-
                                            15, V.C.S.) authorizing the
                                            payment of state transporta-
                                            tion aid to it for transpor-
                                            tation of eligible pupils on
                                            school buses, and related
Dear   Dr.   Edgar:                         questions.

          In your recent request to this office for an opinion,
you asked the following questions:



            "1. Is the Rio Grade Independent Rehabil-
       itation District an independent school district
       within the meaning and intendment of the Founda-
       tion Program Act (Article 2922-15 V.C.S.), su-
       thorizlng the payment of State transportation
       aid to it for transportation of eligible pupils on
       school'buses?

            "2. Assuming the Rio Grande Independent Re-
       habilitation District operates an exceptional
       children program for such exceptional pupils 8s
       are defined in subsection a of Section (4A), Arti-
       cle 2922-13 (added to the law, effective beginning
       the scholastic year, 1967-68)r Is the District an
       independent school district within the meaning and
       intendment of the FciundationProgram Act, authorizing

                             -984-
                                                       .     .




Hon. J. WQ. Edgar, page 2, M-205



     payment s . 0 (for) . . . transportation . . .
     (of eligible pupils)? (Parenthesis wording ours.)

             '3. If Article 2875k cannot be construed to
     authorize payment of transportation benefits alrectly
     to the Rehabilitation District, may the citea Founda-
     tion Program Act transportation benefits be psid in-
     directly   to school district(s) or county unit(s)
     operating transportation system(s) within the
     two-county comprised Rio Grande Independent Re-
     habilitation District, who may cooperate to
     transport eligible pupils to the Rio Grade In-
     dpendent Rehabilitation District central schools?*

          The Foundation School Program is contained in Article
2922-11, et seq., Vernon's Civil Statutes. In paragraph (4)
of Article 2922-13, provision is made to provide comparable
education services for exceptional children in Texas who are
over six (6) and not over twenty-one (21) years old at the be-
ginning of the scholastic year, for whom the regular school
facilities are inadequate or not available. This Section pro-
vides for exceptional children teacher units for each school
district and defines the meaning of *exceptIonal children." In
1965 the 59th Legislature amended Article 2922-13, by adding
paragraph (4A) to Section 1, to provide an annual transportation
cost allotment for each district operating an approved exceptional
child program as a part of the Foundation School Program.

          The statute providing for rehabilitation districts is
Article 2675k, Vernon's Civil Statutes. This statute was amended
by House Bill No. 528 in 1967 (Acts 60th Leg., R.S., 1967, ch. 519,
p. 1165). The caption to said amending Act, in part, provides
that the Central Education Agency is authorized to allocate Founaa-
tion School Program funds directl+ to rehabilitation districts.
Section 6 of Article 2675k was amended, in part, in 1967 as follows:
          *
              .   .   D




          "(d)(l) To prwide for the continuance
     of an educational program for handicapped per-
     sons between the ages of six (6) and twenty-one


                             - 985 -
I   .




Hon. J. 99. Edgar. page 3, M-205


        (21) inclusive, the training facility(s) operate8
        by and within the District shall be eligible for
        and allotted exceptional children teacher units
        to the extent herein provided directly through
        the Foundation School Program of the Central
        Education Agency.

             “(2)  The basis for establishing, operating
        and the formula to be used for determining alloca-
        tion of said exceptional teacher units shall be as
        required by the Centrel education Agency of indepen-
        dent school districts except that the District's
        allocation shall be limited, computed upon and
        restricted to include only exceptional children
        between the ages of fourteen (14) and twenty-one
        (211, both, inclusive. Provided, however, that
        no local fund assignment shall be charged to a
        Rehabilitation Distr,ict.

             "(3) The cost of approved professional units
        authorized including the per unit operational cost
        proviaea,by law shal,lbe considered by the Pounda-
        tion Program Committee in estimating the funds
        needed for Foundation Program purposes.'

          This Act also amended.Subsection (I) of Section 7 of
Article 2675k. to read,’in,part, as follows:
             *
                 .   .   .


             "(I) Powers of the Board of Directors.
        In addition to other powers granted herein, the
        Board of Directors is~empowered and required to:

             "(1) Govern the District: employ all ad-
        ministrators, Teachers, special and/or exceptional
        children teachers, psychologist, social workers,
        housekeeping and other personnel as may be re-
        quired to carry out the purposes of the District:
        and to discharge persons so emplayed.

             *The teachers and other employees of any

                               -986-
Hon.    J. W. Edgar, page 4, M-205



        such Rehabilitation District shall be eligible
        to become members of the Teacher Retirement Sys-
        tem of Texas on the same basis and under the cir-
        cumstances as teachers and employees of an in-
        dependent school district; . . .
             *. . .

             "(5) Conduct the business affairs of the
        District with the sams oowers and duties orovided
        bv law for the Board of Trustees of indeoendent
        school districts; . . .
             *. . .

             "(8) Rake reasonable limitation on the Uura-
        tion of residence ana attendance by trainees,
        according to standards adopted by its
             ”
                 .   .   .




             "(10) Apply to any agency of the Federal
        Government for funds made available, as loans or
        grants, by the United States Government to carry
        out the purposes of such Rehabilitation District,
        in the same manner, according to the same proce-
        dures, and in all $espects as provided for the
        receipt of such funds by independent school dis-
        tricts.. (Emphasis added.)

          Under the above statutory authority, it is our opinion
that the first two questions should be answered in the affirmative.
In view of these conclusions, it is not necessary to answer the
third question.

          It should be noted that Attorney General's Opinion No.
C-548 (1965) has been rendered moot by the above cited statutory
amendments insofar as question No; 1 therein was concerned.




                                     -987-
.   .




Hon. J. w. Edgar, page 5, R-205



                      SUMMARY

             1. The Rio Grande Independent Rehabilitation
        District is an independent school district within
        the meaning and intendment of the Foundation Pro-
        gram Act (Article 2922-15, Vernon's Civil Statutes)
        and is entitled to receive payment of state trans-
        portation aid for transporting eligible pupils on
        its school buses.

             2. Assuming the Rio Grande Independent Re-
        habilitation District operates an exceptional
        children program for such exceptional pupils, as
        are defined in subsection (a) of Section (4A) of
        Article 292243, it is operating as an independent
        school district within the meaning and intendment
        of the Foundation Act program, and is entitled to
        receive payment of state transportation aid for
        transporting eligible pupils on its school buses.

                                    truly yours,


                                        Lsb7 z-=
                                        C. MARTIN
                                   rney General of Texas

Prepared by Jack Sparks
Assistant Attorney General

APPRWRD:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
W. V. Geppert
David Longoria
Alan Minter
Edward Ii.Rsquivel
A. J. CARURBI, JR.
Rcecutive Assistant


                                -988-